While I concur with the other members *Page 119 
of the court in the result, I wish to add a few remarks. The charge of the court as a whole agreed substantially with the views of the law taken by the counsel for the defendant, and was all that the defendant had a right to ask except on the point I shall presently mention.
If the court does not charge in the words requested, but qualifies them in any manner, the question arises whether the charge as given is correct.
The Supreme Court of the United States, in the case ofRailway Co. v. McCarthy, 6 Otto, 258, 265, decided at the October Term, A.D. 1877, says upon this matter: "It has been repeatedly determined by this tribunal that no court is bound to give instructions in the forms and language in which they are asked. If those given sufficiently cover the case and are correct, the judgment will not be disturbed, whatever those may have been which were refused."
The direction given about the string was not sufficiently plain. The jury might have inferred from it, and probably did infer, that if the string which was put on by the plaintiff in order to facilitate the operation of the machine was affixed with the knowledge or consent of the defendants' agents, the corporation would be liable; whereas, even if the agents of the corporation had themselves affixed it with the knowledge of the plaintiff, he would still be obliged to run the risk of the danger. And for this, I think a new trial should be granted.
And I can find nothing in the evidence to take the present case out of the ordinary rule, that a person who enters into such an employment knowing the defects of the machinery, must be held to have taken the risk on himself.
Petition granted.